Citation Nr: 0200714	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  00-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for post-
operative residuals of a C-5 compression fracture, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from July 1943 to May 1946 and 
from March 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.


REMAND

The veteran essentially contends that the current disability 
evaluation assigned for his cervical spine disability does 
not accurately reflect the severity of that disability.  
Specifically, the veteran asserts that he is entitled to a 
higher disability evaluation because he experiences numbness, 
decreased sensation, and pain.  A review of the record leads 
the Board to conclude that additional development is needed 
in this case before proceeding with appellate disposition, as 
the record does not contain sufficient medical evidence to 
make a decision on the veteran's claim at this time.

As a preliminary matter, the Board observes that the veteran 
was granted service connection for a compression fracture of 
C-7 in a March 1947 rating decision.  A noncompensable 
disability evaluation was assigned, effective May 1946.  In 
September 1957, the veteran's disability evaluation was 
increased to 30 percent disabling on the basis of findings 
showing a compression fracture of C-5 with partial fixation 
of C-5 and C-6.  This evaluation has been in effect for more 
than 20 years and is protected.  See 38 C.F.R. §  3.951(b) 
("A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the 
Department of Veterans Affairs will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based on fraud.").

The Board notes that while the veteran's appeal was pending, 
there was a significant change in the law pertaining to 
veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), (to be codified 
as amended at §§ 5100, 5102, 5103, 5103A, 5107), which 
applies to all pending claims for VA benefits, and which 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits.  Changes potentially relevant 
to the veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  This legislation is 
applicable to the veteran's claim.

In addition, the Board notes that the veteran's claims file 
includes substantial VA and private medical records relating 
to the veteran's cervical spine and other disorders.  
However, there are no recent treatment records associated 
with the veteran's claims file.  The Board finds that such 
records are relevant to the veteran's claim for an increased 
rating and should be associated with his claims file.

Furthermore, the Board acknowledges that the veteran was 
afforded a VA examination in May 2000, and that the report 
from this examination is associated with the veteran's claims 
file.  Nonetheless, the VA examination report, in combination 
with the medical evidence of record, creates a question as to 
the veteran's overall disability picture, particularly as to 
any neurological involvement and vertebral changes.  
According to the VA examination report, the veteran 
complained of decreased dexterity of the fingers and hands, 
numbness of the fingers, and weak grip strength.  The veteran 
also related a history of a cervical laminectomy in 1956, a 
surgery in 1960 for scar tissue removal, and anterior fusion 
of the cervical spine in 1985.  Physical examination showed 
extension to 20 degrees, flexion to 25 degrees, and rotation 
to 40 degrees without pain.  Nevertheless, the examiner noted 
dulled sensation near the fingertips, decreased strength, and 
atrophy of the small muscles of both hands.  The examiner 
also noted that x-rays showed extensive laminectomy with some 
osteoporosis, abnormal curvature of the spine, and fusion at 
C4-5 and C5-6, as well as EMG results that showed bilateral 
carpal tunnel syndrome and left ulnar nerve entrapment at the 
elbow.  The examiner concluded that the veteran had a history 
of injury to the neck with extensive laminectomy and fusion 
of the cervical spine and that the veteran had neurological 
involvement in the upper limbs as reported by EMG.  However, 
it is unclear from the examination report whether the 
examiner's findings and the veteran's symptomatology are 
manifestations attributable to the veteran's service-
connected C-5 compression fracture or to his other non-
service-connected disorders. 

Additionally, the Board notes that a report from November 
2000 MRI indicates that the veteran has been diagnosed with 
anterior spinal fusion extending from C-3 to C-6, mild to 
moderate central spinal stenosis without spinal cord 
compression, degenerative changes from the C2-3 through the 
C-6 level, and focal flattening of the cervical spinal cord 
from the upper C-5 through the T-1 level, consistent with 
spinal cord atrophy.   The MRI report also indicates findings 
of degenerative changes of each cervical intervertebral disc 
and continuous endplates, spinal cord compression due to 
diffuse posterior bulging intervertebral disc material, and 
myelomalacia involving the cervical spinal cord at the C3-4 
level without focal volume loss.  It is unclear from the 
evidence of record whether the veteran's other diagnosed 
cervical spine disorders are related to or separate from the 
veteran's service-connected cervical spine disorder.  The 
Board is unable to determine which, if any, of the veteran's 
current diagnosed cervical spine disorders are causally or 
etiologically related to the veteran's service-connected 
compression fracture of the C-5.  

The Board finds that it would be helpful in this case to 
afford the veteran an additional VA examination.  The Board 
cannot render an informed decision concerning the level of 
disability caused by the veteran's service-connected cervical 
spine disability in the absence of specific medical 
information regarding coexisting nonservice-connected 
disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  As such, the Board finds 
that the veteran should be afforded an additional VA 
examination in order to better delineate the veteran's 
various diagnosed cervical spine disorders, as well as to 
better assess the symptomatology and severity of the 
veteran's service-connected residuals of a C-5 compression 
fracture.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A; 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§ 3.159).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all healthcare providers 
(both VA and private) who provided him 
with treatment for his cervical spine 
disability, but whose records are not 
currently in the claims file.  After 
obtaining any necessary authorization, 
the RO should obtain and associate those 
records with the claims file.

3.  After the development requested above 
has been completed, the veteran should be 
afforded a VA examination to ascertain 
the nature and extent of any neurological 
involvement and vertebral changes 
associated with the veteran's service-
connected cervical spine disorder.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to each 
diagnosed disorder.  The examiner must 
also specify which disorders or 
manifestations are causally or 
etiologically related to the veteran's 
service-connected cervical spine 
disorder.  In particular, the examiner 
should attempt to quantify the degree of 
impairment caused by the veteran's 
service-connected cervical spine 
disorder, including whether the veteran's 
complaints of numbness and decreased 
strength in his upper extremities are 
related to his service-connected cervical 
spine disability, and the degree of 
severity of such symptoms.  The examiner 
is also requested to comment on whether 
the findings of vertebral deformities and 
degenerative disc disease are related to 
the veteran's service-connected cervical 
spine disorder.  The examiner is also 
requested to review all pertinent records 
with a view towards assessing the extent 
and severity of the veteran's service-
connected cervical spine disorder.  The 
examiner is requested to provide a 
complete rationale for all opinions 
offered.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

This remand is intended to obtain additional evidence and to 
accord the appellant due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




